Citation Nr: 1442062	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a rib disability, claimed as cracked ribs.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claims for entitlement to service connection for a back disability and a rib disability, claimed as cracked ribs.  Jurisdiction of the case was subsequently transferred to the RO in Buffalo, New York.

The Board subsequently remanded the case for further development in December 2013.  That development was completed, and the case was returned to the Board for appellate review.

In the 2013 remand, the Board recharacterized one of the issues on appeal as entitlement to service connection for a rib disability, to allow for the most broad and favorable review of the evidence with respect to that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination scheduled in connection with his claim for entitlement to service connection for a rib disability, in May 2014, without explanation or request to reschedule; he was notified of the date and time of the examination at his address of record.

2.  The Veteran has not been shown to have a current rib disability that had its onset in active service or that is the result of a disease or injury incurred in active service.
CONCLUSION OF LAW

The criteria for service connection for a rib disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in February 2009, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to this claim.  

The duty to assist was also met in this case.  The Veteran's private and VA treatment records, service treatment records, records of the Veteran's Social Security Disability determination and supportive medical evidence, and statements from the Veteran have been associated with the Veteran's VA claims file.  No additional pertinent evidence has been identified by the Veteran.

The Veteran has also been provided with a VA examination, in July 2009, with regard to his rib disability claim.  An addendum VA medical opinion was provided in December 2009.  The Board remanded the claim in December 2013, in order to obtain clarification regarding the current diagnosis and an additional etiological opinion.

The claims file contains a printout of a Compensation and Pension Exam Inquiry report that includes the Veteran's correct address of record and notes that a Disability Benefits Questionnaire request was placed with the Asheville VA Medical Center (VAMC) on May 13, 2014.  A copy of a May 2014 letter sent to the Veteran indicates that the VAMC will schedule an examination and notify the Veteran of the appointment, and the potential consequences if the Veteran should fail to report for the examination, including denial of his claim.  A June 2014 report of general information indicates that the examination requested was cancelled in CAPRI due to the Veteran's failure to report, and that the Veteran did not answer a phone call placed to determine the reason he failed to report. 

A Veterans Health Administration (VHA) C&P Disability Examinations Procedure Guide directs examination scheduling to proceed by, first, calling a claimant to offer and schedule an appointment that is on, or as close to, the desired date as possible, and second, mailing written notification (which is processed using a software program called VISTA).  See Chapter 3(a)(i), C&P Disability Examination Scheduling and Notification.  The VA examination request must contain the claimant's mailing address, if different from the VHA mailing address of record, except that if a more current address is available to VHA, for reasons such as the claimant is receiving care at a VA Health Care Facility, VHA should confirm the correct address before mailing the examination notification letter and notify VBA of the new address.  See Chapter 3(2)(a).  If the C&P disability examination letter is returned as undelivered, a designated administrative staff member must attempt to make telephone contact with the claimant in order to identify a new mailing address.  See Chapter 3(2)(b).  This standard procedure for scheduling VA examinations is also set forth in other VHA directives and publications such as VHA DIRECTIVE 2010-027, VHA Outpatient Scheduling Processes and Procedures, and DMA-13-002, FACT SHEET VHA R.S.V.P. Scheduling (December 11, 2012).

A long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle in the present instance, the presumption of regularity applies to the VAMC's actions following receipt of the DBQ request.  It is presumed that the Veteran was properly scheduled for the examination and that notice of the examination was sent to his address of record.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999); Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

Given the presumption of regularity of the scheduling of the examination and mailing of the VA examination notice, and the fact that the Veteran has not contacted the AOJ with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.

The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although the Veteran did not present for the scheduled VA examination, the record reflects that he was afforded the opportunity to do so, as instructed by the Board in the December 2013 remand.  As this is in substantial compliance with the Board's remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that he suffers from a rib disability which results in pain and which is related to his military service.

As an initial matter, the Veteran's service treatment records document an in-service injury to the ribs.  November 1983 medical records describe trauma to the ribs when the Veteran fell down a flight of stairs.  He was noted to have painful movement and hypersensitivity to percussion and tenderness upon palpation at the 5th and 6th rib region on the right side.  He was assessed with contusion, and planned treatment included Motrin, x-ray, ice, and light duty for five days).  Follow-up x-rays, conducted in November 1983, were negative for fracture.  

The Veteran was provided with a VA examination regarding his ribs in July 2009.  The examiner noted that the problem being considered was fractured ribs, which had a reported date of onset in 1981, when the Veteran fell over on a 3-wheeler, and was seen and told by medical personnel that he had cracked his ribs.  The Veteran reported pain on the right side, in a straight line from his chest to back.  The examiner provided a diagnosis of "S/P right bruised ribs with residual pain."  The examiner noted that the service treatment record x-ray of the chest showed no rib fractures at the time of his initial injury.  The examiner concluded that the Veteran has residual chronic anterior chest pain which could be related to ribs or radiating from back.

An addendum VA medical opinion was provided in December 2009.  The examiner noted review of private and VA medical records, as well as the service treatment records.  The examination reports states the following: "THE CONDITION/DISABILITY Determine if the veteran's current fractured ribs are proximately due to a progression of fractured ribs in the service IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF fractured ribs in service."  As rationale, the examiner stated that the Veteran was in a motorcycle accident in November 1983 and that he did not have fractured ribs in service, as shown by the x-rays from service.  He also noted that the Veteran checked "no" with regard to broken bones on his July 1985 separation examination report of medical history.

In the December 2013 remand, the Board directed that the Veteran be provided with an additional VA examination to provide clarity regarding the diagnosis of a rib disability and to the question of a nexus between any current rib disability and the Veteran's in-service rib contusions from falling down stairs or reported cracked ribs following the motorcycle incident.

As discussed above, the Veteran failed to report for the subsequently-scheduled VA examination and has not provided good cause for such failure to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655.

The Board finds that the evidence does not support a finding that the Veteran has a current rib disability.  The July 2009 VA examiner provided a diagnoses of "S/P right bruised ribs with residual pain."  The Board interprets "bruised ribs" to be a reference to the contusion noted in the November 1983 service treatment record.  The Veteran is thus noted to currently be experiencing pain around the right rib area.  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As the Veteran does not report that he has received treatment, or diagnosis, regarding his ribs since service, the VA examination represents the only competent evidence regarding the presence of a current disability.  The Board notes that while the Veteran is competent to report subjectively experienced symptoms of rib pain, he is not competent to provide himself with a medical diagnosis of an underlying rib disability, as this is not a simple condition like varicose veins or tinnitus which can be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Further, even if the Board were to find that the evidence demonstrated the presence of a current disability, service connection would still not be warranted because there is no evidence, other than the Veteran's contentions, that his current rib pain is related to his in-service injury.  Although the sentence structure leaves something to be desired, the capitalized portions of the December 2009 VA examiner's opinion indicate an opinion that the Veteran's current rib condition is not related to fractured ribs in service, because although the Veteran reported to the July 2009 examiner that a medical provider told him that he had cracked ribs following a 1981 motorcycle accident, November 1983 x-rays were negative for fracture and the Veteran self-reported no history of broken bones on his separation examination.  The Board further notes that the Veteran has not asserted continuous rib pain since service, and has also not asserted that he has received any treatment regarding his ribs subsequent to service.  

The Board thus finds that the weight of the evidence is against the claim.  The evidence of record does not demonstrate that the Veteran has a current rib disability or that his current rib pain is related to his in-service rib contusion.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for service connection for a rib disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a rib disability is denied.


REMAND

Reasons for remand:  To provide the Veteran with a supplemental VA medical opinion and ensure compliance with a prior remand directives.

In the December 2013 remand, the Board directed the AOJ to procure an addendum VA medical opinion with regard to the Veteran's claim for entitlement to service connection for a back disability.  The AOJ instead sought to have the Veteran reexamined, and as noted above, the Veteran failed to report to the newly requested VA examination.  The AOJ then reconsidered the evidence of record and readjudicated the claim.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As an addendum opinion responding to the Board's remand requests has not yet been provided, the file must be sent for such an opinion on remand. 

Accordingly, the claim is REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate VA medical professional for an addendum opinion regarding the etiology of his back disabilities.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's back disorders, present at any time from January 2009 to present, had its onset during active service or is causally or etiologically related to any in-service disease, event, or injury.   

The examiner's attention is directed to service treatment records from September 1984 documenting chronic musculoskeletal lower back pain and a 2 year history of low back pain.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, conduct any additional development deemed necessary, and then readjudicate the claim for service connection for a back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


